 METROPOLITAN EDISON CO.Metropolitan Edison CompanyandLocal 803,Inter-nationalBrotherhood of ElectricalWorkers,AFL-CIO. Cases 4-CA-12309 and 4-CA-1306817 July 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND STEPHENSOn 11 February 1983 Administrative Law JudgeMarvin Rothissuedthe attached decision. The Re-spondent filed exceptions, a supporting brief, andansweringbriefs; the General Counsel filed cross-exceptions and a supporting brief; and the Charg-ing Party filed cross-exceptions and a supportingbrief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,and conclusions only to the extent consistent withthisDecision and Order.This case involves twocomplaintsconsolidatedfor hearing. The judge found in Case 4-CA-12309that the Respondent violated Section 8(a)(1) of theAct in June 1981 when it threatened employeeswith discipline if they failed to cross a picket lineat a customer's plant. In addition, the judge foundin Case 4-CA-13068 that the Respondent violatedSection 8(a)(3) and (1) of the Act by disciplining 14employees who refused to cross a picket line at theRespondent's headquarters in June 1982. For rea-sons set forth below, we reverse the judge's find-ings and conclusions, and we dismiss the complaintin its entirety.The Respondent is a public utility which pro-vides electricity throughout southeastern Pennsyl-vania.The Respondent and the Union have beenparties to a series of collective-bargainingcontractscovering the operating employeesat issue.The rel-evant contract here, effective from 1May 1981through 30 April 1983, contains the followingclause:ARTICLE XINO STRIKES-NO LOCKOUTS11.1TheBrotherhood and its members agreethat during the term of this agreement thereshall be no strikes or walkouts by the Brother-'The Respondenthas requested oral argumentThe request is deniedas the record, exceptions, and briefs adequately present the issues and thepositionsof the parties313hood or its members, and the Company agreesthat there shall be no lockouts of the Brother-hood or its members, it being the desire ofboth parties to provide uninterrupted and con-tinuous service to the public.This language has appeared in all previous con-tracts between the parties for at least 25 years, andwas not discussed during the prior three contractnegotiations in 1978, 1980, and 1981. Arbitrationawards issued in 1973 and 1979 which interpretedthe no-strike/no-lockout clause to bar sympathystrikes and refusals by the Respondent's employeesto cross picket lines established by stranger labororganizations.There have been no arbitral deci-sions to the contrary.In addition to the no-strike/no-lockout clause,the contract contains other references to the needfor the Respondent to provide continuous serviceto its customers. Specifically, article II providesthat employees will abide by the Company's rulesand regulations in the interest, inter alia, of "conti-nuity of service"; articles III and VI permit theCompany to allocate personal holidays and vaca-tion periods, "in order to insure orderly operationsand adequate continuous service to the public"; andarticleV provides that employees shall not be re-quired to work out-of-doors in inclement weatherunless such work is required to protect life orproperty or to maintain service. With the foregoingas background, we turn to the two cases consoli-dated in this proceeding.Case 4-CA-12309The facts in this case were stipulated by the par-ties.During June 1981 crews of the Respondent'semployees working at the Berks County TV CableCompany were confronted by an informationalpicket line established by the Reading Building andTrades Council. On several occasions the crews,after consultation with their supervisors, withdrewfrom the site because of the picketing.On 22 June the Respondent's officials advisedthe Union's president and employees that if the em-ployees refused to cross the picket line at the siteon the following morning, they would be subjectto disciplinary action, including suspension. Thework was completed between 23 and 28 June, andno disciplinary action was taken against any em-ployee because of the picketing at the project.The judge found that the contractual no-strikeclause did not waive the employees' statutory rightto refuse to cross picket lines of other unions. Ac-cordingly,he concluded that the Respondent'sthreatsof disciplinary action violated Section8(a)(1) of the Act. In so finding, the judge relied279 NLRB No. 47 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDon Board precedent applicable at the time whichheld that a no-strike clause barred refusals to crossstranger picket lines only if the clause expressly re-ferred to such lines or there was extrinsic evidenceclearly showing that the contracting parties intend-ed to bar such refusals.2The Board,however, inIndianapolis Power &LightCo.,273NLRB1715 (1985), held that abroad no-strike clause,such as that presented here,waives the employees'right to honor strangerpicket lines, absent evidence that the parties intend-ed to exclude sympathy strikes from the no-strikeclause's scope.Here, the judgecorrectlyfound noevidence,either in bargaininghistory orpast prac-tice,demonstrating that the parties expressly ex-cludedsympathystrikes from coverage of the no-strike clause.Accordingly, we findthat the Re-spondent did not violatetheActwhen it threat-ened to discipline employees if they engaged in un-protected refusals to cross the picket line at theBerksCounty TV Cable Companyin June 1981.Case 4-CA-13068This case involves picketing by Roofers Local 30on the morning of 2 June 1982 at the Respondent'sheadquarters in Reading to protest the presence ofa nonunionfirmwhich was performing roofingrenovation work on the Respondent's building. TheRespondent established a two-gate system to insu-late its employees from the picket line, but theRoofers did not honor the system and picketed atthe entrance reserved for the Respondent's employ-ees.On 2 June, Local 30 picketed the headquarters'premises from 6:30 to 11 a.m. with approximately150 to 200 individuals. Pickets carried signs whichclearly identified the nonunion roofing contractoras the employer with whom Local 30 had its areastandards dispute. The judge found that the picket-ing was characterized by mass picketing and block-ing of entrances, damage to vehicles, and threatsand abusivelanguagedirected against the Respond-ent'spersonnel.Roofing nails dumped onto thedriveways by the pickets caused flat tires on nu-merous cars. Pickets also dented several cars bykicking them, and scratched some cars as they triedto enter the premises. Nevertheless, 566 of theheadquarters' 625 employees crossed the picket lineand reported to work on time. Another 45 employ-ees crossed the line and reported to work up to Ihour late.Only 14 employees did not report to work untilafter the picketing ceased. They did not cross theline becauseof fear of injury to themselves or to2Gary-HobartWater Corp,210 NLRB 742 (1974), enfd 511 F 2d 284(7thCir 1975), certdenied432 US. 925 (1975),SouthernCaliforniaEdison Co, 243NLRB 372 (1979),enfd646 F 2d 1352 (9th Cir 1981)theirvehicles. Instead of crossing the line andgoing to work, these employees met with theUnion's president at a swimming pool about a milefrom the headquarters facility to discuss what theyshould do. The 14 employees who attended thismeeting returned to headquarters in the late morn-ing, reporting for work after the pickets had dis-persed. About a week later, each of the 14 employ-eeswas issued a written "record of disciplinaryaction" slip which formally warned the employeebecause "[y]ou failed to report to work at yourscheduled time and place until the pickets hadcleared the area or the picketing activity hadceased." The warnings added that the employeesfailed to adhere to the Respondent's "longstandingposition that it is each and every employee's re-sponsibility to report to work at their scheduledtime and place despite the presence of picketlines."The employees were told that additional in-fractions could result in more severe disciplinaryaction. They were not paid for the hours they didnot work.In finding that the Respondent's disciplining ofthe 14 employees was unlawful, the judge did notanalyze the case under the waiver principles uti-lized in Case 4-CA-12309. As a threshold matter,the judge found that Roofers Local 30's picketingwas unlawful secondary conduct under Section8(b)(4) of the Act and therefore, even absent awaiver, the Respondent's employees' refusal tocross the picket line did not constitute protectedsympathy strike activity under Section 7 of theAct.Nevertheless, the judge found that the em-ployeeswere engaged in protected activity byvirtue of Section 502 of the Act, which providesthat "the quitting of labor by an employee or em-ployees in good faith because of abnormally dan-gerous conditions for work at the place of employ-ment of such employee or employees [shall not] bedeemed a strike under this Act." In this regard, thejudge cited Local 30's mass blocking of entrances,property damage, and threats of violence. He alsotook into consideration the Respondent's inabilityto provide security for employees attempting toreport to work, and what he found to be Local 30's"demonstrated and reported proclivity for engag-ing in picket line violence." In addition, the judgefound that the further delay of the 14 disciplinedemployees in returning to work, even after the ces-sation of the "abnormally dangerous" picketing,was a consequence of the employees' exercise ofwhat the judge deemed a protected corollary rightunder Section 502 to consult among themselves todecide what collective action to take with respectto the dangerous conditions. Accordingly, he heldthat the Respondent violated Section 8(a)(1) of the METROPOLITAN EDISON COAct by disciplining the 14 employees. Further, thejudge concluded that because the pool meeting wasan ad hoc union meeting,the Respondent's disci-pline also violated Section8(a)(3) of the Act.We disagree.Assuming,arguendo,that picketline violence and threats of such violence may con-stitute"abnormally dangerous conditions" underSection 502,we find that the evidence does notsupport the judge'sconclusion that the Roofers'picketing presented abnormally dangerous workingconditionsfor the 14 employees. The test for deter-mining if conditions are "abnormally dangerous"under Section 502 is an objective one; the state ofmind of the employees invoking Section 502's pro-tection is not what is controlling.3Here,Local 30'sunlawful picketing,althoughreprehensible and clearly unprotected,did not poseany "abnormally dangerous"condition for employ-ees seeking to report to work. We note that thereisnoevidence of physicalassaultagainst anyperson. Pickets did not swing at, kick, or followany employee attempting to cross the line andreport to work. The threats and damage to em-ployees' vehicles in this case do not rise to thelevel of danger contemplated under Section 502.4In addition,while not dispositive,it is significantthat 611 of the Respondent's625employeesreport-ed to work before the picketing ceased. On thebasis of the foregoing, we find that the GeneralCounsel has failed to sustain the burden of showingby ascertainable, objective evidence that abnormal-ly dangerous working conditions existed at the siteon 2 June 1982,5 Accordingly, we find that the em-ployees' failure to report to work was not protect-ed by the Act, and therefore the Respondent's dis-cipline meted out to them was not unlawful.ORDERThe complaintis dismissed.9Gateway Coal C o Y Mine W o r k e r s ,414 U S 368, 386-387 (1974),Redwing Carriers,130 NLRB 1208,1209 (1961),enfd as modified 325F 2d 1011 (DC Cir, 1963), cert denied 377 U S 905 (1964),GoodyearTire & Rubber Co,269 NLRB 881 (1984)4Prior Board decisions finding thatLocal 30 hadengaged in picketline violence, cited by the judge, are irrelevant in determining whetherabnormally dangerous conditions for work existed in the situation at issuehere5 In view of this confusion,we find it unnecessary to pass on whetherthe meeting at the swimmingpool involvedthe exercise of any protectedrights under the Act, and we do not rely on the judge's discussion in thatregardJoel H. Levinson, Esq.andCarol F. Laskin, Esq.,for theGeneral Counsel.George A. Burnstein,Esq.,of Philadelphia, Pennsylvania,for theRespondent.Alaine S.Williams,Esq.,of Philadelphia,Pennsylvania,for the Charging Party.DECISIONSTATEMENT OF THE CASE315MARVIN ROTH,AdministrativeLaw Judge. Theseconsolidated cases were heard at Reading,Pennsylvania,on November 9, 1982.The charges were filed,respec-tively,on August 7, 1981, and July 8, 1982,by Local803, International Brotherhood of ElectricalWorkers,AFL-CIO (the Union). The complaint in Case 4-CA-12309,which issued on September 22, 1981,alleges thatMetropolitan Edison Company(Respondent or the Com-pany)violated Section 8(a)(1) of the National Labor Re-lations Act. The gravamen of the complaint is that aboutJune 22, 1981,the Company allegedly unlawfully threat-ened its employees represented by the Union with sus-pension and other reprisals if they refused to cross apicket line established by Reading Building and TradesCouncil at BerksCounty TVCable Company in Read-ing, Pennsylvania.The complaint in Case 4-CA-13068,which issued on August 12 and was amended on October25, 1982,alleges that the Company violated Section8(a)(1) and (3) of the Act. The gravamen of this com-plaint is that about June 11, 1982, the Company allegedlyunlawfully issued disciplinary warnings to 14 named em-ployees, represented by the Union,because they refusedto cross a picket line establishedby Local30,Composi-tionRoofers,Damp and Waterproof Workers at theCompany'sheadquarters inMuhlenbergTownship,Pennsylvania.By its respective answers, the Companydenies the commission of the alleged unfair labor prac-tices.By its answer in Case 4-CA-13068,the Companyalso raises three affirmative defenses.Two of these de-fensesare also pertinent to Case 4-CA-12309 and,indeed,present the principal issues in that case,namely,(1)whether the Union contractually waived any right ofthe employees to refuse to cross the picket line, and (2)whether the General Counsel,by reason of a stipulationin a prior unfair labor practice case,isprecluded fromasserting that there was no waiver.As will be discussed,Case 4-CA-13068 presents a more complex situation, in-volving other asserted questions of fact and law. All par-tieswere afforded full opportunity to participate, topresent relevant evidence,to argue orally,and to filebriefs.The General Counsel, the Union, and the Compa-ny each filed a brief.On the entire record in this case' and from my obser-vation of the demeanor of the witnesses,and consider-ation of the arguments of counsel and the briefs submit-ted by the parties,Imake the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Company,a Pennsylvania corporation,is a publicutility engaged in providingelectricitythroughout south-eastern Pennsylvania.The Company'scorporate head-quarters are located in Reading,Pennsylvania.In the op-erationof itsbusiness,theCompanyannually derivesiThe GeneralCounsel's motion to correct the transcript is noted andcorrected 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDgross revenues in excessof $250,000, and annually re-ceives at its Pennsylvania facilities goods and materialsvalued in excess of $50,000 directly from points outsideof Pennsylvania.It is undisputed,and I so find,that theCompany is an employer engaged in commerce withingthe meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaningof Section2(5) of the Act.III.THE ALLEGEDUNFAIRLABOR PRACTICESA. Background: the Company's Operation, theCollective-Bargaining Relationship,PertinentContractProvisions,and Litigation InvolvingtheNo-StrikeClauseThe Companyis a public utility and regulated as suchby the Commonwealth of Pennsylvania. The Company,likeother public utilities, is required by state law to"Furnish and maintain adequate,efficient,safe, and rea-sonable service and facilities, and to make all such re-pairs,changes,alterations, substitutions,extensions andimprovements in or to such service or facilities as shallbe necessary or proper for the accommodation, conven-ience and safety of its patrons, employees and thepublic." State law further requires that: "such serviceshall be reasonably continuous and without unreasonableinterruptions or delay" 66 Pa. C.S.A. 1501. The companystructure starts with the main corporate headquarters lo-cated in Reading (Muhlenberg Township), Pennsylvania,and it has four operating divisions headquartered inYork, Lebanon, Reading, and Easton, Pennsylvania, re-spectively. The Company's operating employees are rep-resented by the International Brotherhood of ElectricalWorkers Union, and they are organized into five localunions:Local Union 1261 in York, Local Union 563 inMiddletown, Local Union 1482 in Lebanon, Local Union803 (the Union) in Reading, and Local Union 603 inEaston, Pennsylvania. These five locals bargain togetherthrough a Systems Council, U-9, with the Company forone unified collective-bargaining agreement that coversthe entire system. The Company has approximately 1900employees, of whom 1600 are represented by the IBEW.At the headquarters facility, which has a large number ofclerical employees, there are approximately 625 employ-ees, of whom about 200 are represented in the bargainingunit.The current collective-bargainingcontract was execut-ed on June 19, 1981, and is effective by its terms fromMay 1, 1981, through April 30, 1983. Article XI of thecontract, captioned "no strikes-no lockouts" provides asfollows:11.1.The Brotherhood and its members agree thatduring the term of this agreement,there shall be nostrikes or lockouts by the Brotherhood or its mem-bers, and the Company agrees that there shall be nolockout of the Brotherhood or its members, it beingthe desire of both parties to provide uninterruptedand continuous service to the publicThe identical language has appeared in all prior con-tracts for at least a period of 25 years. The current con-tract also provides (art. IX) for a grievance procedureand submission of unresolved grievances to binding arbi-tration by a board of arbitration,consisting of a companyrepresentative,a union representative,and a third,impar-tialmember. Article IX defines a grievance as a "viola-tion of the law governing employer-employee relation-ship, or a violation of the terms of this agreement, or anytype of supervisory conduct which unjustly causes anyemployee to lose his/her job or any benefits arising outof his/her job." Article IX further provides with respectto the arbitration procedure: "A decision made by a ma-jority of the members of such a Board of Arbitrationshall be binding upon the Company and upon the Broth-erhood for the term fo this agreemeent." Likewise, iden-tical language has appeared in all prior contracts for atleast a period of 25 years. Article X of the contract pro-vides for submission of unresolved company complaintsto binding arbitration in accordance with the procedureestablished under article IX, specifically "because of anymatter in connection with this agreement,or because offailure of members of the Brotherhood to comply withthe terms of this agreement." The contract does not ex-pressly relate the grievances and arbitration and the no-strikes-no-lockouts provisions. In addition to the no-strikes-no-lockouts article, the contract contains otherreferences to continuous service. Specifically: article IIprovides that employees will abide by the Company'srules and regulations in the interest, inter alia,of "conti-nuity of service": articles III and VI permit the Compa-ny to allocate personal holidays and vacation periods, re-spectively, "in order toinsureorderly operations andadequate continuous service to the public"; and article Vprovides that employees shall not be required to workout-of-doors in inclement weather unless such work is re-quired to protect life or property or maintain service.Union President John Burkhart testified without contra-diction that there was no discussion of the no-strikes-no-lockouts article in any of the contract negotiations inwhich he participated (1978, 1980,and 1981).No evi-dence was presented concerning discussions, if any, ofthe above-described provisions in any contract negotioa-tions.The no-strikes-no-lockouts clause and, specifically, theright or alleged right of unit employees to refuse to crosspicket lines of other labor organizations have been thesubject of two contractual arbitration proceedings. In1972 employees represented by Local 603 (the Eastonlocal) refused to cross a picket line established by abuilding trades council at a motel construction site. Thecouncilwas protesting that the motel was being builtwith nonunion labor The Company was in the processof installing a transformer at the site. The Company sus-pended each of the employees for 1-1/2 days because oftheir refusal to cross the picket line. The Company alsogave written warnings to other employees who engagedin a work stoppage in protest of the suspensions. Griev-ances were filed, and the matter was submitted to con-tractual arbitration. Local 603 did not argrue that the no-strikes-no-lockouts clause was inapplicable to such picket METROPOLITAN EDISON CO.317lines.Rather,Local 603 argued that the employees couldnot be required to cross the picket line if they believed itwas unsafe to do so.However,Local 603 argued in sumthat the test of safety was a subjective one, i.e.,depend-ing on the state of mind of the employee,and that therewas no assurance of safety even if the line appeared tobe peaceful or the Union tested the line to determine if itcould be crossed safely.The Company contended thatthe employees violated the no-strike clause,although as amatter of policy,itwould not require employees to crossa picket line if there was evidence that it would beunsafe, or if the pickets were members of a strikingunion.Impartial Arbitrator S. Stanley Alderfer,with the con-currence of the company arbitrator(the union arbitratordissenting),denied the grievances.In his opinion, Arbi-tratorAlderfer held that:"In the absence of provisionwhich specifically states that employees are not requiredto cross a picket line the no-strike provision must beupheld."In sum,he proceeded on the premise that theno-strike clause,on its face and without consideration ofany extrinsic evidence,prohibited the unit employeesfrom engaging in sympathy strikes or refusals to crossother unions'picket lines.Arbitrator Alderfer found onthe evidence that the picket line was "peaceful"and didnot pose "any latent danger or threat to safety in cross-ing it."He concluded that the Company had "propercause"to discipline the employees who refused to crossthe picket line and those who struck in protest of theirsuspensionIn 1977 some 137 company employees represented byLocal 563(Middletown Local)failed or refused to crossa picket line established by the Operating Engineers'union at the Company'sThree Mile Island nuclear gener-ating plant.Operating Engineers was protesting the fail-ure of a maintenance contractor to employ members oftheir union for certain tasks. The Company disciplinedthe employees.Suspensions were given to 121 employeesranging from 5 to 25 days.Local 563 President Lang andVicePresident Light were given the greatest discipline(25days' suspension).Local 563 filed grievances onbehalf of all the suspended employees except Lang, andthe matter proceeded through arbitration.Impartial Arbi-tratorS.Harry Galfand ruled that the grievance onbehalf of Light was not processed in a timely manner,and therefore was not arbitrable.Consequently the arbi-trator did not rule on the merits of the discipline givenLang and Light.In this arbitration proceeding, Local563 unequivocally asserted that the employees were priv-ileged to refuse to cross the picket line. Local 563 arguedthat the failure of employees to cross the picket line didnot constitute a work stoppage within the meaning of thecontract,and that,in any event, the employees were jus-tified,either because they feared violent reprisals fromthe pickets,or because they were not adequately ap-prised by the Company that they were obliged to cross.The Company restated its position previously assertedbefore Arbitrator Alderfer.Arbitrator Galfand held, onthe authority of and in agreement with Arbitrator Al-derfer's decision,that: "The term`strikes or walkouts'must be considered as comprehending an unwarrantedrefusal to cross a stranger picket line,particularly in thecontext in which it appears,"i.e., the reference to unin-terrupted and continuous service.Like Arbitrator Al-derfer,he did not consider any extrinsic evidence on theapplicability of the no-strike article. Arbitrator Galfandfound on the evidence that the Company made clear itsposition that the employees were required to cross thepicket line,that the line did not present any real dangerto safety,and that the alleged fear of violence was a pre-text for employee unwillingness to cross the picket line.The arbitrator held that the Company had"propercause"for disciplining the employees,but that the sus-pensions were excessive in some cases.He directed thatthe discipline be reduced accordingly.In the meantime,Local 563 filed an unfair labor prac-tice charge on behalf of its officers Lang and Light, anda complaint was issued.(Case 4-CA-9144.)The com-plaint in that case is not a part of the record in thepresent case.However the issue presented,as defined byAdministrativeLaw Judge Michael O.Miller,waswhether the Company violated Section 8(a)(1) and (3) oftheAct"when it disciplined union officers[Lang andLight]more severely than rank-and-file union membersfor their participation in an unlawful work stoppage." Atthe hearing,Judge Miller asked whether "there is anyquestion but that the work stopage was a breach of thecollective-bargaining agreement."Counsel for the Gener-alCounsel answered:"No, that is not an issue of the liti-gation.We stipulate that it was in contravention of theno strike clause."Aftercounsel for Respondent ex-pressed concern that"I do not want to present my caseand find myself defending a new theory,"counsel for theGeneral Counsel again confirmed his stipulation concern-ing the "illegality of the work stoppage,"and asserted inhis opening argument that the employees participated ina "work stoppage in contravention of a no-strike clausein the contract."No evidence,beyond the GeneralCounsel's stipulation,was presented on this aspect of thecase.Local 563 was not represented at the hearing. Sub-sequently Judge Miller held that the Company'sdisci-pline of Light and Lang,"to the extent that it exceededthe discipline given to rank-and-file employees who re-fused to cross the picket line on August30, 1977,consti-tuted discrimination based on their holding of unionoffice and violated Section 8(a)(3) and(1)of the Act."On the basis of the General Counsel's stipulation, JudgeMiller found,in his decision,"that the refusal of themembers of[Local 563] to cross the picket line andreport to work was a violation of the no-strike clause."(252NLRB 1030 (1980).) (See also fn. 4 at 1035.) OnSeptember 30, 1980,the Board,in agreement with JudgeMiller, held that the Company unlawfully discriminatedagainst Lang and Light"by disciplining them more se-verely than rank-and-file employees for breaching theno-strike clause in the contract." (252 NLRB at 1030 fns.Iand 2.)The Court of Appeals for the Third Circuitsubsequently granted enforcement of the Board'sOrder(663 F.2d 478(1981)). The Supreme Court granted certi-orari,and the case is now pending before that Court. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDB. The Facts in Case4-CA-12309The facts in this case were stipulated by the parties.During the spring of 1981,2 the Company was engagedin the installation of a three-phase hag mount transformerto provide three-phase service for the new operatingheadquarters building at the Berk'sTV Cable Companyat 400 Riverfront Drove,Reading,Pennsylvania. EarlyinApril,the general contractor erecting the buildingcalled and advised that the Company could commencewith the installation of the conduit and switching voltnecessary to connect the new building up with the exist-ingMetropolitan Edison underground distribution lines.Between April 8 and June 22, several crews of companyemployees representedby the Unionencountered an in-formational picket line establishedby theReading Build-ing and Trades Council at the building site.On June 15the crew was confronted by the informational pickets.On that occasion,the Company waited until the picketsleft prior to installing a transformer.On June 18 a crewassigned to the project to install cable and connectingdevices in the switching volt was confronted by the in-formational pickets,and, after consultation with their su-pervisor,withdrew from the construction site.On June22 the crew assigned to make cable connections to theswitching volt and transformer were againconfronted byinformational pickets.After conferring with their super-visor,they withdrew from the site.On the afternoonof June 22, Charles E.Herkert, man-ager of labor relationsfor the Company,via telephonetold Union PresidentJohnBurkhart(himself an employ-ee) that if the employees representedby the Union re-fused to cross the picket line at the BerksCounty TVCable Companyon the following morning,they wouldbe subject to disciplinary action,which could includedays off.Also on theafternoon of June 22, the Companyconducted a meetingin the EC &M department chargedwiththework ofcompleting the installation.WilliamShelly,superintendent of construction,advised the em-ployees thatthe Companyhad attempted to contact theUnion to ensure that the work would not be interferedwith.Shelly furtherstated that it was theCompany's po-sition that it had no choice but to serve the new custom-er.He then told the employeesthat if theyrefused to dothe work on the project on the following morning, thattheywould be subject to disciplinary action, whichcould include days off.Thereafterthe work was com-pleted during the period between June23 and 28. Nodisciplinary action was taken against any employee as aresult of the incident involving the BerksTV Cableproject.C. Analysis and Concluding Findings with Respect toCase4-CA-12309This case presents, without complicating factors, theissue of contractual waiver, and the related question ofwhether the prior Metropolitan Edison case precludeslitigation of that issue.ThereforeI shall use this case asthe vehicle for resolving these questions.2All dates in secB are in 1981First, I agree with the General Counsel's position (Br.11-17) that the doctrines of res judicata and collateral es-toppel do not preclude litigation of the waiver issue inthe present case.3 Under the doctrine of res judicata, "ajudgment on the merits in a prior suit involving the sameparties or their privies bars a second suit based on thesame causeof action."Lawlor v. National Screen ServiceCorp.,349U.S. 322, 326 (1955). Under that doctrine,once a final and valid judgment on the merits is ren-dered, "the parties to the suit are thereafter bound notonly as to every matter which was offered and receivedto sustain or defeat the claim or demand but to everyother admissible matter which might have been offeredfor that purpose."Commissionerv.Sunnen,333 U.S. 591,597-598 (1947). Thus res judicata precludes the relitiga-tion of issues germane to a cause of action withoutregard to whether they actually were raised or deter-mined in the original litigation. However, res judicataoperates only for litigation arising out of the same "causeof action, " which has been defined for res judicata pur-poses as "a situation or state of facts which would entitlea party to sustain an action and give him the right toseek judicial interference on his behalf."Thompson v.Zurich Insurance Co.,309 F.Supp. 1178, 1181 (D. Minn.1970).The prior Metropolitan Edison case involvedeventsin 1977 and, specifically, the Company's action indisciplining two union officials more severely than othermembers of Local 563 for their refusal to cross the Oper-ating Engineers' picket line at Three Mile Island. Thepresent case involves the Company's threats of discipli-nary actionagainstmembersof the Union who refusedto cross the Building Trades' picket line at Berks TVCable Company in June 1981. There is no allegation ofdisparate treatment of union officers.Therefore thepresent case involves a different cause of action fromthat in the prior case, and the doctrine of res judicata isnot applicable.Under the doctrine of collateral estoppel, a judgmenton the merits in a prior suit involving the same parties ortheir privies "precludes relitigation of issuesactually liti-gated and determinedin the prior suit, regardless ofwhether it was based on thesame causeof action as thesecond suit."Lawlor v.National Screen Service,supra(emphasis added). Therefore, the doctrine of collateralestoppelwould be applicable if the stipulation in theprior case were viewed as a matter "litigated and deter-mined" in the prior case. The case authorities differ onwhether and to what extent the doctrine of collateral es-toppel applies to a judgment based on stipulated facts.The American Law Institute has adopted the positionthat a judgment should conclusively establish stipulatedfacts for the purpose of collateral estoppel only if that in-tention is evidenced by the stipulation. See IB Moore,Federal Practice ¶0.444 at fn. 4. That position was en-dorsed and adopted inAnderson Clayton & Co. v. U.S.,562 F.2d 972, 992-993 (5th Cir. 1977), cert. denied 4363The Company has by its answer to the complaint in Case 4-CA-13068,and in its brief(Br 9) invoked the stipulation in the prior case as adefense in this proceedingHowever the Company has not explainedwhether and if so why thatstipulationshould preclude litigation of thecontractual waiver issue METROPOLITAN EDISON COU.S. 944 (1977). InAnderson,which was a tax case, theCourt held that: "The presumption is that anissue re-solved by stipulation of concessionin one suitis not con-clusively established in a subsequent suit on a differentcauseof action unlessit isclear that the parties so in-tended." TheAndersonapproach is particularly appropri-ate to Board litigation, involving as it does, litigation byaGovernment agency in furtherance of a statutoryschemeof regulation.The processing of Board casesthrough investigation, litigation, and decision may wellinvolve the exercise of selective discretion to avoid issueswhich might be more appropriately considered in a dif-ferent context.Therefore, in determining whether thestipulationin the prior case precludes litigation of theissueof contractualwaiver in the present case, weshould look to the evident purpose of the stipulation.I find, on consideration of the evidence with respect tothe prior proceeding, that the General Counsel did notintend,by the stipulation, to finally resolve the questionof whether the contract prohibited sympathy strikes orrefusals to cross otherunions'picket lines. At the time ofthe unfair labor practice hearing, that question (arisingout of thesameseries of events) was pending before Ar-bitrator Galfand, with Local 563 taking the position thatitsmembers were not contractually prohibited from re-fusing to cross the Operating Engineers' picket line.Local 563 was not represented at the unfair labor prac-tice hearing, and no charge was filed on behalf of any ofthe disciplined employees except Lang and Light. Thatcharge was based solely on the premise that the Compa-ny acted unlawfully by disciplining the two union offi-cialsmore severely than rank-and-file union members IfLang and Light engaged in activity which was contrac-tually prohibited or otherwise unprotected by the Act,the General Counsel could have contended that any dis-cipline against them was unlawful. However, the Gener-alCounsel contended (and correctly so under Boardlaw) that the Company violated the Act by discipliningLang and Light more severely than other employees,without regard to whether the contract prohibited themfrom refusing to cross the picket line. In these circum-stances,itisunlikely that the General Counsel wouldhave nullified Local 563's position in the pending arbitra-tion proceeding by entering into a stipulation which fi-nally resolved the question of contractual waiver. More-over, the General Counsel may have wished to avoid liti-gation of other questions. Thus, the Company mighthave contended in the alternative that the picket line wasunlawful, e.g., that it was violative of Section 8(b)(4)(B)or (7)(C) of the Act. Indeed, the General Counsel gaveno explanation of why the work stoppage "was in con-travention of the no strike clause." I find that the Gener-alCounsel, by the stipulation, indicated an intention toavoidlitigationof the question of contractual waiver.Therefore the stipulation in the prior case and the Boarddecision, insofar as based on that stipulation, does notpreclude litigation of the question in the present case.With regard to the question of waiver, the applicableprincipleswere restated inACF Industries,247 NLRB1056 (1980), enf. denied on other grounds 641 F.2d 561(8th Cir. 1981). The right to strike, including the right toengage insympathy strikes or in refusals to cross other319unions'picket lines, is a right guaranteed by the Act.The right may be waived by appropriate provisions in acollective-bargainingagreement. However, such waiverswill not be readily inferred. Rather, such a waiver mustbe "clear and unmistakable." Contractual waiver of theright toengage insympathy strikes or to honor thepicket lines of other unions will only be found if such anintent is embodied expressly in the parties' collective-bar-gaining agreementor is clearly evident from the parties'bargaininghistory.At "the veryleast," the parties must"have discussed the question and, preferably, have es-pressly embodied in their agreement their intent toextend astrike ban to sympathy strikes."Operating Engi-neers Local 18 (Davis-McKee, Inc.),238 NLRB 652, 653(1978).Moreover, no-strike clauseswhich proscribe workstoppages or strikes, but do not expressly refer to sympa-thy strikes or refusals to cross another union's picketline,cannot,standing alone,be deemedas an expresswaiver of the statutorily protected right to cross anotherunion's line.The rationale for this rule, in sum, is that or-dinally no-strikeclausesare a quid pro quo for bindingarbitration of disputes between the parties. Therefore ifthe dispute is arbitrable, it is presumed that the no-strikeagreement prohibits employees from engaging in workstoppages in furtherance of that dispute. However, as asympathy strike involves a dispute or disputes which arenot subject to arbitration between the parties to the no-strike agreement, the no-strike agreement will not, absentother evidence, be deemed as a waiver of the right ofunit employees to honor the other unit's picket line.In the present case, the no-strike clause does not con-tain any express reference to sympathy strikes or refusalsto cross otherunions'picket lines.The clause, on itsface, prohibits only "strikes or lockouts by the Brother-hood or its members." The record is devoid of evidenceconcerning discussions, if any, of the no-strike clause orother arguably related contract provisions. The Compa-ny, in its brief, places great emphasis on its status and ob-ligations as a public utility, and on the reference in theno-strike clause to the parties' desire to provide uninter-rupted and continuous service to the public. However, inthe absence of extrinsic evidence concerning the intent ofthe partiesin insertingthis language, it cannot be as-sumed that the IBEW and its locals thereby waivedrights which they would otherwise have under the Act.Employees of public utilities are not exempt from theprotection of the Act, and the Board has not establishedseparate rules for that industry. Rather, the Board hasapplied the foregoing principles to public utilities as wellas other employers.Gary-Hobart Water Corp.,210 NLRB742 (1974), enfd. 511 F.2d 284 (7th Cir 1975), cert.denied 432 U.S. 925 (1975), like the present case, in-volved a public utility. The no-strike clause expresslyprovided that there would be "no strike, stoppages ofwork or any other form of interference with any of theproduction or other operations of the Company by theUnion or its members," and that this commitment was"in consideration of".the parties' understanding that "theservices to be and being performed by the employeescovered by this agreement pertain to and are essential to 320DECISIONSOF NATIONALLABOR RELATIONS BOARDthe operation of a public utility and to the welfare of thepublicdependent thereon."Nevertheless, the Board,with court approval, held that the signatory union didnot thereby waive the statutory right of its members toengage in sympathy strikes See alsoSouthern CaliforniaEdison Co.,243 NLRB 372 (1979), enfd. 646 F.2d 1352,1365 (9th Cir. 1981), also involving a public utility, inwhich the court rejected the same kind of argumentpresently advanced by the Company.The present record fails to indicate that the signatoryunions, either by word or action, ever acquiesced in theCompany's position that the no-strike clause prohibitssympathy strikes or refusals to cross other unions' picketlinesOn the contrary, the evidence indicates that thishas been a matter of dispute for many years. In the 1972arbitration proceeding, Local 603 argued thatitsmem-bers could not be required to cross a picket line if theybelieved it was unsafe to do so. However Local 603'sconcept of safety was so broad as to effectively leave theemployees free to refuse to cross even a peaceful and or-derly picket line In the later proceeding before Arbitra-torGalfand, Local 563 flatly contended that the failureof employees to cross the Operating Engineers' picketline did not constitute a work stoppage under the con-tract.The stipulation in the concurrent unfair labor prac-tice case cannot be considered as evidence of a waiverby the signatory unions. As discussed, Local 563 was nota party to the stipulation, the stipulation reflected anintent to avoid litigation of the question, and Local 563was concurrently arguing in the arbitration proceedingthat the employees did not violate the contract.The 1973 and 1979 arbitration awards cannot beviewed as extensions of the current contract. As indicat-ed, the arbitration clause expressly provides that an arbi-tration award shall be "binding upon the Company andthe Brotherhood for the term of this agreement." As thegrievances in those proceedings were filed under prede-cessor contracts, the awards do not constitute a part orextension of the current 1981-1983 contract. I furtherfind,on consideration of the evidence and applicableprinciples of Board policy, that the awards are also notentitled to deference as valid precedent or controllingauthority on the meaning of the current contract TheBoard, in the exercise of its jurisdiction to hear anddecide unfair labor practice cases, may properly resolvequestions of contract interpretation and, in so doing, mayinvoke its "superior authority" over the arbitration proc-ess.Casey v.Westinghouse Electric Corp.,375 U S. 261,268, 272 (1964). However, as a matter of policy, theBoard will defer to an arbitration award if (1) the pro-ceedings appear to have been fair and regular, (2) all par-ties had agreed to be bound, and (3) the decision of thearbitration panel is not clearly repugnant to the purposesand policies of the Act.SpielbergMfg.Co., 112 NLRB1080 (1955) In the present case, both arbitration awardsfail to meet the third standard. Both Arbitrator AlderferandArbitratorGalfand based their decisions on thepremise that the no-strike clause, on its face, prohibitedunit employees from refusing to cross the picket lines ofother unions. Neither arbitrator considered extrinsic evi-dence on the meaning of the clause The arbitratorsthereby interpreted the articlein a mannercontrary totheAct, as interpreted by the Board, and which in-fringed on rights protected under the Act Therefore thearbitration awards, insofar as pertinent to theissues pre-sented inthis case, were "clearly repugnant to the Act,"and deferral would not be appropriate.Inland Steel Co.,264 NLRB 84 (1982).4In sum, the evidence fails to indicate that the signatoryunionsto the contract waived the statutory right of unitemployees to refuse to cross picket lines of other unions.Therefore the Company violated Section 8(a)(1) of theAct by threatening its employees with suspension orother disciplinary action if they refused to cross theBuilding andTrades Council picketline atBerks CountyTV Cable Company.D. The Facts in Case 4-CA-13068This case involves picketing by Local 30, the Roofers'union, on the morning of June 2, 1982,5 at the Compa-ny's headquarters building in Reading. The building is lo-cated on a large tract of land which is bounded on theeast by Route 61 (Pottsville Pike), on the south by Hart-man Road, and on the west by Leitz' Bridge Road. Themain entrance, which leads to the front entrance of theheadquarters building, is located on Route 61, oppositeGeorge Street. There is also a diner which is locatedacrossRoute 61 from the headquarters buildingAsecond entrance is located on Hartman Road There arealso two entrances on Leitz' Bridge Road, just north of abuilding used by the telephone company for servicing ofvehicles, and northwest of the headquarters building.The first is known as the pole yard gate. The two en-trance roads converge at a point about 60 feet within theCompany's premises. There is a fence along Leitz'Bridge Road, and the two entrances are normally locked.There is also an internal fence where the two roads con-verge. The Company's customers and employees normal-ly use either the main entrance or the Hartman Road en-trance, although all entrances lead to the parking areabehind the headquarters building.The headquartersbuilding is visible from the entrances on Leitz' BridgeRoad, although those entrances are much farther fromthe headquarters building than the main and HartmanRoad entrances. Leitz' Bridge Road is heavily traveled,although less so than Route 61 and Hartman Road.InMay, the Company contracted with AcousticalSupply Insulators (ASI), a nonunion firm, to performroofing renovation work on the headquarters building.The work was to provide labor and material to applypolyurethane foam roof installation to sections of thebuilding.The evidence fails to indicate either that thework was related to the Company's normal operations,or involved any curtailment of those operations. ASIcommenced work on May 17 and completed the job onJune 23. At the time ASI commenced work, the Compa-ny, anticipating labor trouble, posted the following sign*The Company's reliance onFournelle vNLRB,670 F 2d 331 (D C.Cir 1982) (Br 12-13), is misplacedIn that case,unlike the priorMetro-politan Edisoncase, neither the Board not the court of appeals discussedthe applicability ofSpielbergstandards5All datesin this secD are in 1982 unless otherwise indicated METROPOLITAN EDISON COat the second entrance on Leitz'BridgeRoad (sometimesreferred to as the "reservedgate"):RESERVED GATEEmployees, Suppliers, Contractors and Visitors ofMetropolitan Edison Company, except those work-ing on the Roof Repair Project, are prohibited fromusing this entrance. Those working on the RoofRepair Project, including employees & suppliers ofAcoustical Spray Insulators, are to use this gate ex-clusively.ASI was informed of the reserved gate. However thesignwas not uniformly honored even before the picket-ingwhich took place on June 2. Specifically, ASI em-ployees sometimes entered and left the premises throughthe Hartman Road entrance. Company Labor RelationsManagerCharlesHerkert and Superintendent PaulWinter each admitted, in their respective testimony, thaton the morning of the picketing they entered the Compa-ny's premises through the reserved gate. No signs wereposted at any other entrance until after the picketing.6On June 1 Labor Relations Manager Herkert and hisassistant, Supervisor of Labor Relations Edmund Zubey,met with four representatives of Local 30 (the Roofers'Union) 7 Business agent Steve Trate acted as spokesman6After the picketing ceased, the Company posted signs at other en-trances, indicating that ASI and its suppliers were not to use those en-trances, but must use the reserved gate marked for their exclusive use'The General Counsel contendedat the hearing andagain contends initsbrief (Br 34-36) that testimony by company officials concerning theirconversations with representatives of Local 30 without the presence ofthe Union constitute hearsay, and therefore cannot be considered as evi-dence on the question of whether Local 30's picketing was secondaryand violative of Sec 8(b)(4)(B) of the Act I do not agree with this con-tentionThe testimony was admitted for the fact of the conversations,and not necessarily for the truth of assertions made by Local 30 in thoseconversations, e g , that ASI did not adhere to OSHA standards orproper standards with regard to minority hiring Therefore, insofar aspertinent to the issue at hand, the testimony did not constitute hearsayMoreover, insofar as pertinent, the statements by Local 30 officials con-stituted admissionsagainstinterest,which fall within an exception to thehearsay rule Specifically, it is unlikely that the Local 30 officials wouldhave admitted a secondary object, and subject their union to potentialmonetary and other liability, unless in fact Local 30 actually had a sec-ondary object Therefore there is present at least that the prima facieguaranteeof reliability which forms the basis of exceptions to the hearsayruleThe portion ofChevron,USA, Inc,244 NLRB 1081, 1085 (1979),relied on by the General Counsel (Br 36) is dicta The thrust of theBoard's holding is that in cases such as these, therespondentemployercannot be deprived of an opportunity to prove, by way of defense, thatthe picket line was violative of Sec 8(b)(4)(B), simply because no chargewas ever filed against the picketingunionThe Board noted that all par-ties, including the picketing union, werepresent atthe unfair labor prac-tice caseHowever the Board did not hold that such presence was anindispensible prerequisite to litigation of the question Indeed, a respond-ent employer could or would be effectively precluded from questioningthe legality of picketing if it could do so only by utilizing the testimonyof the picketingunion'sagents In the present case, the representatives ofLocal 30 were not presentedaswitnesses,although both the Companyand the General Counsel presented evidence of statements made byLocal 30's agents, including its picketsThe absence of testimony byLocal 30 agents might be considered on the weight to be accorded to thetestimony by the company officials However, the General Counsel neverrequested leave to produce the Local 30 representatives, and the testimo-ny of the company officials (like that of the General Counsel's witnessesconcerning statements made by pickets) stands unrefuted321for Local 30. He complained that ASI was nonunion anddid not observe proper health and safety and minorityhiring standards. Herkert answered that Local 30's prob-lem was with ASI and questioned whether he could doanything.Trate replied that the Company could "getthese people off the property or make it possible for usto get together with them so that we can work some-thing else."Herkert said that he had no authority toremove ASI, but would speak to its president Herkertalso said that the Company had designated a gate forASI's use, and that any picketing should be confined tothat gateThe Local 30 representatives indicated thatthey were aware of the reserved gate. As they left, Tratesaid that they were not getting anywhere and that theCompany would be hearing form them In the meantime,even prior to June 1, at least some company supervisorsinformed employees that if there was picketing, theyshould try to report to work. In the meantime also, theUnion attempted to resolve the problem. Local 30 Presi-dent Fox told Union President Burkhart that the Compa-ny had hired a nonunion contractorWith the Compa-ny's assistance, Burkhart tried to set up a meeting, butthe effort failed when ASI failed to show up at the meet-ing.Fox then informed the Company and the Union thatLocal 30 would probably put up a picket line. On June2,after the picketing commenced, Company OfficialsHerkert and Zubey spoke to Local 30 business agentCarlton Brown on the picket line. Herkert complainedthat Local 30 did not give him a chance to contact ASIPresident Jones. Brown asserted that it was useless, be-cause he had also been trying to contact Jones. Brownasked Herkert to "give us the work," and then Local 30would remove the pickets. Herkert answered that he hadno authority to remove ASI.On June 2, Local 30 picketed the headquarters prem-ises from 6:30 to approximately I 1 a in. and did notresume thereafter. There were 150 to 200 pickets. Picket-ing took place at all entrances. Pickets carried signswhich clearly indentifiedASI as the employer withwhom Local 30 had its dispute.8 The picketing wascharacterized by mass picketing and blocking of en-trances (principally at Route 61 and Hartman Road),damage to vehicles, and threats and abusive language di-rected against company personnel. However there wasno actual physical assult against any person. ASI em-ployees arrived at their jobsite, but did not work becauseof the picketing. Local 30's actions were substantially di-rected against the Company's personnel, and the picketswere aware of that fact. The pickets dumped roofingnails onto the driveways, as a result of which numerousemployees' cars suffered punctured tires. Pickets alsokicked (causing dents) or scratched employees' cars asthey entered or tried to enter the premises The Compa-ny discovered that prior to the commencement of picket-ing, rocks had been thrown through its front windows.The resulting damage was visible to persons approachingthe main entrance. However, responsibility for this van-dalismwas never established.Most of the Company'saThe signs stated that "[ASI] does not pay area wages No disputewith any other employer [Local 301 " 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees reported to work before the picketing ceased.Many parked their cars elsewhere and walked to work.As indicated, most of the headquarters personnel werenonunit supervisors or clerical employees.Most of thelatterwere women. The testimony of witnesses for bothsides indicates,in sum, that the pickets tended to grudg-ingly permit these personnel through their lines, butwere more determined to dissuade unit employees fromcrossingtheir picket line. The General Counsel presentedthe testimony of 8 Reading unit employees, 6 of whomwere among the 14 employees who were subsequentlydisciplined by the Company.9 The parties stipulated thatseven of theremainingalleged discriminatees, if calledby the General Counsel, would have testified substantial-ly as those who did testify. The employee witnesses testi-fied,in sum, that they initially attempted to but did notcross the picket line because of fear for their personalsafety and/or damageto their vehicles. Union PresidentBurkhart (who was not disciplined) testified that whenhe sought out Local 30 President Fox on the picket linepicketsgathered around, told him he could not gothrough, called him scab, and asked how he would liketo be shot in the foot. A picket told lineman Daniel Bor-rell that he should not get involved with the picket linebecause "we are for real." Barry Seidel and MarvinNewpher were stopped by a group of 25 to 30 pickets, Iof whom said: "If you want to go in, go ahead. We canmess your truck up, or mess you up." The alleged discri-minateesalso observed acts of picket line misconductpreviously described.Union President Burkhartassumed aleadership role inthe situation.He went to the office of Central DivisionManager Ernest Elliehausen and Central Operating Su-perintendent Paul Winter. Burkhart asked if his memberscould take a day's vacation if they could not get throughthe picket line. The supervisors gave their approval.10Burkhart then contacted Labor Relations Manager Her-kert, learned that Herkert was consulting with the Com-pany's attorney, and thereupon told Local 30 PresidentFox that "the lawyers would do the talking." There is nodirect evidencewhy Local 30 withdrew its pickets.However, in the circumstances, the inference is warrant-ed that Local 30 withdrew its pickets after discussionamong the lawyers for the parties. In the meantime,Burkhart made what turned out to be a fateful decisionHe went across Route 61 to the diner where a number ofemployees had gathered, and asked the union membersto meet withhim at a swimmingpool about 1 mile away.Some 20 to 25 employees, including all of the alleged9The alleged discnmmatees are employees Richard Merkle, RichardChrist,Harley Moyer, Joseph Rodriguez, Curtis Conrad, Daniel Sorrell,Barry Seidel, CraigMcAlveye, Carl Nuding, JMarvinNewpher,Rodney Roeder, K William March, R Walter Drumheiser,and GlennSillhart10 I credit the testimony of Burkhart in this regard The testimony ofthe supervisors was contradictory and vague on the matter Elliehausentestified that one employee, on his request, was permitted to use vacationtime, but that there was no general promise However Winter testifiedthat they discussed at least four employees whose supervisors told themthat they could take vacation time I also find it unlikely that Burkhartwould haveagreedto vacation time for some, but not all union members,at least not without putting up an argument or questioning the reason forsuch a policydiscriminatees,went to that meeting. At the meeting,Burkhart told the employees that if they could not getthrough the picket line, he would talk to the Company,and it would be all right for them to take a day's vaca-tion.The meeting was brief, and the employees then re-turned to the headquarters building. However, by thetime they returned, the pickets had withdrawn,and allother employees had returned to work. Consequently theemployees who attended the meeting were the last toreturn to work, and they did so after the pickets dis-persed.In the meantime, the Company, already well versed inlitigation involving the effect of picket lines by outsideunions,was carefully monitoring the reactions and re-sponsesof its employeees to the Local 30 picketing. Onthe morning of June 2, Labor Relations Manager Herkertmet with other supervisory personnel and discussed thefactswith respect to those employees who were late forwork. The supervisors prepared a "detailed history oneach individual" known to be late for work, includingtheir names, what was said to them, what they said totheCompany if they called in, and what action wastaken by the employees. According to Herkert, a about45 employees were late for work, but to its knowledge,only the 14 disciplined employees failed to report towork until after the pickets dispersed. Additional evi-dence further indicated that the Company was aware ofthe impromptu union meeting.When lineman CurtisConrad returned to work, his supervisor, Roy Schoen-gard, asked if he was one of those at the diner. Conradanswered that he was. When lineman Richard Christ re-turned to work, his supervisor asked: "Are you one ofthem?" Christ professed not to understand, whereuponthe supervisor replied: "[Y]ou know what I'm talkingabout." Christ then said: "Well, if you mean did I justcome in, I said I did."On the afternoon of June 2, Herkert told Union Presi-dent Burkhart that those employees who reported towork after the pickets left would receive disciplinaryaction.Burkhart argued that Elliehausen andWinterpromised that the employees could take a day's vacation.Herkert responded that this was not appropriate. Later inthe day, Elhehausen and Winter promised that the em-ployees could take a day's vacation. Herkert respondedthat this was not appropriate. Later in the day, Elliehau-sen and Winter told Burkhart that there would not bedisciplinary action, but that in the future employeeswould have to report to work. However at a meeting be-tween the Company and the Union on June 11, the Com-pany informed the Union that it was disciplining the 14previously named employees. Each employee was givena written "record of disciplinary action," indicating thatthe employee was being warned because: "You failed toreprot to work at your scheduled time and place untilthe pickets had cleared the area or the picketing activityhad ceased." The Company asserted that the employeesfailed to adhere to the Company's "longstanding positionthat it is each and every employee's responsibility toreport to work at their scheduled time and place despitethe presence of picketlines."The employees were fur-ther warned that future infractions could result in more METROPOLITAN EDISON COsevere disciplinary action. It was stipulated that the disci-plinary warnings were placed in the employees'person-nel files and, pursuant to the warnings,the employeeswere docked pay for the hours they did not report towork on June 2.Employee David Ray, who was not disciplined, testi-fied that he reported to work after the pickets left. TheGeneral Counsel waived further opportunity to presentevidence that other employees reported to work after thepickets left, but were not disciplined. Ray did not indi-cate whether he attended the meeting at the pool. So faras isindicated by the present record, the only employeeswho reported to work after the pickets left were thosewho attended the meeting,and they were late in return-ing to work because of their attendanceat that meeting.Iam not persuaded that the evidence demonstratedknowing disparate treatment among employees who re-ported to work after the pickets left. Rather the infer-ence is warranted that the Company did not disciplineother employees who failed to reportuntilafter the pick-ets left, because the Company did not have definite infor-mation that such was the case. However, I find that theCompany knew of the inpromptu union meeting, knewor had reason to believe that the 14 disciplined employ-ees attended that meeting, and knew or had reason to be-lieve that they were the last to return to work because ofthey attendance at that meeting. The significance ofthese findings will be discussed in the next section of thisdecision.E. Analysis and Concluding Findings in Case 4-CA-13068This case, unlike Case 4-CA-12309, cannot be re-solved simply on the question of waiver. The Companycontends, by way of affirmative defense, that Local 30'spicket line was not a lawful or primary picket line, andtherefore that the employees were not privileged tohonor such picket line. For the reasons next discussed, Ifind that the picketing was secondary and violative ofSection 8(b)(4)(i) and (ii) first part (B) of the Act. There-fore, a voluntary and uncoerced refusal by company em-ployees to cross the picket line would not constitute ac-tivity protected under Section 8(a)(1) of the Act.At the time of the picketing, ASI, the "primary" em-ployer with whom Local 30 had its dispute, was tempo-rarily engaged in performing work on the Company'spremises. That work was unrelated to the normal oper-ations of the Company and did not involve any actual orpotential curtailment of the Company's normal oper-ations.Therefore, for purposes of applying secondaryboycott law, the headquarters' premises constituted a"common situs," i.e., a situation where two employersare engaged in performing separate tasks on commonpremises.SeeElectricalWorkers IBEW Local 761 v.NLRB,366 U.S. 667 (1961).In these situations,unlikethose involving picketing at a primary site, e.g., ASI'spermanent place of business, the picketing union's rightto publicize its dispute must be carefully accommodatedto the right of neutral or "secondary" employers and em-ployees to remain uninvolved in that dispure. If the evi-dence indicates that by its picketing, the picketing unioniscoercing or restraining neutral employers or inducing323neutral employees to engage in work stoppages to forceneutral employers to cease doing business with otherneutrals or with the primary employer,then the picket-ing is secondary and unlawful.In making the determina-tion of whether common situs picketing is lawful or pro-scribed, the Board, with Court approval, has developedcertain evidentiary standards.The starting point is thefour standards set forth inSailorsUnion (Moore DryDock),92 NLRB 547 (1950). Additionally, the Board hasdeveloped what might be described as a fifthMoore DryDockstandard,namely,the reserved gate doctrine. How-ever, outward compliance with these standards does notimmunize the picketing from the proscription of Section8(b)(4)(B),if the picketing union demonstrates in anyother manner that the intent and purpose of the picketingis to appeal to employees of neutral employers or to oth-erwise pressure the neutral employers.SeeElectricalWorkers IBEW Local 480 v. NLRB,413 F.2d 1085, 1089(D.C. Cir. 1969);Teamsters Local 126 (Ready Mixed Con-crete),200 NLRB 253, 254 (1972).In the present case, the picketing complied with threeof theMoore Dry Dockstandards, and superficially com-plied with the fourth. ASI was engaged in work on theCompany's premises and therefore the premises constitut-ed a situsof the dispute. At the time of the picketingASI was engaged in its normal business on the situs (ASIwas absent only because of the picketing itself). Third,the picketingwas limited to entrances to the situs.Fourth, the picketsigns clearly disclosedthat Local 30'sdisputewas with ASI. I further find that the reservedgate standard is not applicable in this case. An employerhas the right, in order tominimizethe impact of picket-ing on neutral employers and employees, to mark and setaside a separate entrance for the exclusive use of the pri-mary employer, its deliverymen, and suppliers, andthereby confine the picketing union to that entrance.General Electric,supra, 366 U.S. at 681-682. In thepresent case, the Company attempted to do this. Howev-er the reserved gate was not honored, because ASI per-sonnel used other entrances, and therefore Local 30 wasprivilegedtopicketthoseentrances in a lawfulmanner. i iNotwithstanding this surface compliance withMooreDry Dockstandards, the evidence demonstrates thatLocal 30's picketing was secondary and unlawful. First,when Local 30 Business Agent Brown spoke to theCompany's officials on the picket line, he made clear thatLocal 30 had given up on its efforts to deal directly withASI, and that the pickets would be removed only if theCompany replaced ASI with a union contractor. Local30 thereby demonstrated that the picketing had a second-ary and unlawful object. SeeElectricalWorkers IBEWLocal480 v.NLRB,supra,413 F.2d at 1089;Chevron,U.S.A.,supra, 244 NLRB at 1086. Second, Local 30 con-ducted its picketing in such a manner as to deliberately11However,Ido not agree with the General Counsel's argument (Br37-38)that the reserved gate on Leitz'Bridge Road was inadequate toenable Local 30 to legitimately publicize its dispute The reserved gatewas properly posted, located on a well-traveled road, and reasonablyclose to the headquarters building where ASI was performing its workSeePlumbers Local 398 (Robbins Plumbing),261 NLRB 482 (1982) 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDenmesh neutralemployers and employees. Specifically,Local 30 engagedinmass picketingand blocking of en-trances,acts of propertydamage indiscriminatelydirect-ed at all persons seeking to enter theCompany's prem-ises,and oral appeals and threatswhich were specificallyand knowingly directedagainst neutralemployees, i.e.,the Company's employees. It would bean understate-ment to saythat whena union engages in mass picketing,blocking orentrances,and acts of violenceat a commonsitus,that unionis therebyinducing and encouragingallemployees,whether primary orneutral,to refrain fromcrossingitspicketline. t2Local 30's conduct plainlydemonstratedthat the picketing was violative of Section8(b)(4)(B).SeeNLRB v. Teamsters Local 107,300 F.2d317, 322 (3d Cir. 1962).As the picketing was secondary and unlawful, it fol-lows, underBoard law, that a voluntary and uncoercedrefusal by company employees to cross Local 30's picketlinewould not constitute protected activity under Sec-tion 7 of the Act.See Chevron, U.S.A., Inc.,supra, 244NLRBat 1086.The General Counsel does not disputethis proposition of law. However the General Counselhas advanced additionalargumentsin support of its con-tention that the employees were unlawfully disciplined.First, the General Counsel contends that the employeeswere engaged in protected activity by virtue of Section502 of the Act, which provides that "the quitting oflabor by an employee or employees in good faith becauseof abnormallydangerousconditions forwork at theplace of employment of such employee or employees[shall not] be deemed a strike under this Act." Second,the General Counsel contends that the Company actedunlawfully in the mistaken belief that the employeeswere engagedin an unprotected sympathy strike, where-as in factthey wereengaged inthe protected activity ofrefrainingfrom joining Local 30's picketing.' 3The General Counsel'sSection502 argument rests onthe validity and applicability of several propositions oflaw advanced by the General Counsel. First, I agree thata work stoppage under the conditions spelled out in Sec-tion 502 constitutes activity protected under the Act; andthat consequently an employer violates the Act by dis-chargingor otherwise disciplining employees for engag-ing in suchactivity.Combustion Engineering, Inc., 22412The General Counsel's reliance onInternational RiceMilling Co,341 U S 665 (1951), andIronworkers Local 455 (Stokvis Multi-Ton Corp),243 NLRB 340 (1979),ismisplacedThese cases involved picketing at aprimary sous,i.e, the permanent place of business of the employer withwhom the picketing union has its dispute SinceInternational RiceMill-ing, it has been established law that picketing at the primary situs doesnot become secondary simply because it is characterized by mass picket-ing, violence,or other conduct directed at neutral employees who seek toapproach the primary employer's place of businessHowever at acommon situs, mass picketing and violence constitutes the strongest kindof evidence that the picketing is directed against neutral employers andemployeesis I do not agree with the Company's contention(Br 20-21) that suchalternative theories should not be considered in this case The theoriesadvanced by the General Counsel are fairly encompassed by the languageof the complaint,and the Company is not pleading surpriseWhile partiesmay be desirous of having a "test case," we are not here dealing with alaw school exam Rather the present case presents a real situation involv-ing the rights of employees and the parties If there is an arguable basison which the employees may be found to have been engaged in protect-ed activity, then the employees are entitled to consideration of that basisNLRB 542, 550 (1976), citingNLRB v. Knight MorleyCorp.,251 F.2d 753 (6th Cir. 1957), cert. denied 357 U.S.927 (1958). Second, I agree that "abnormallydangerousconditions" under Section 502 may include picket line vi-olence and threats of such violence. Although the Boardhas not squarely passed on this question, there is persua-sive court authority to this effect. SeePlain Dealer Pub-lishingCo. v. Typographical Union Local 53,88 LRRM2155, 2161 (1974), affd. 520 F.2d 1220 (6th Cir. 1975).14Moreover, inCombustionEngineering,supra, the Boardaffirmed the administrative law judge's holding that "nei-ther Section 502, nor the legislative history, limits thekind of danger that may be considered abnormal, anddanger at the place of employment from violence andthe threat of violence (as was involved in that case) arewellwithin the reach of Section 502." 1 further agreethat the good-faith test under Section 502 requires thatthere be "ascertainable, objective evidence" on whichthe employees base their belief that the conditions wereabnormallydangerous.Gateway Coal Co. v. Mine Work-ers,414 U.S. 368, 386-387 (1974).Applying the foregoing principles to the facts of thepresent case, I find that at the time that the disciplinedemployees initially attempted to report to work, theyhad a good-faith belief that abnormally dangerous condi-tions for work existed, within themeaningof Section 502of the Act. As described, Local 30 engaged in mass pick-eting, blocking of entrances, property damage, and mostsignificantly threats of violence which were particularlydirected at the Company's unit employees. The picketsdemonstrated a grudging reluctance to suffer managerialand clerical personnel to cross the picket line, but weredemonstrably determined to prevent the unit employeesfrom going to work. Therefore the fact that most mana-gerial and clerical personnel reported to work during thepicketing takes on less significance than it might other-wise have. See alsoUnion Boiler Co.,213NLRB 818(1974), enfd. 530 F.2d 970 (4th Cir. 1975), holding withrespect to Section 502 that employees cannot be penal-ized for refusing to work in conditions they believe areunsafe "just because other employees tolerated such con-ditions, or because by some external standard, they weretoo safety conscious." I have also taken into consider-ation the short duration of the picketing, during whichtime the Company was unable, either through private orpolice means, to provide security for employees attempt-ing to report to work. To the extent that unit employeeswere in contact with their supervisors, they were simplyinstructed,in sum,to try to get through the picket lineon their own. Indeed, the Company did not send out anyof its vehicles during the picketing. I have also takeninto consideration Local 30's demonstrated and reported14 InRed Wing Carriers,130 NLRB 1208 (1961), supplemented 137NLRB 1545 (1962), affd sub nomTeamsters Local 79 v. NLRB,325 F 2d1011 (D C Cir 1963), cert denied 377 US 905 (1964), the Board on re-consideration resolved the case in part by concluding without explanationthat the employees were engaged in protected activity when they refusedto cross the picket line Therefore the Board's initial holding that abnor-mally dangerous conditions did not exist cannot be viewed as viableprecedent See alsoCombustion Engineering,supra, 224 NLRB 550 fn 19 METROPOLITAN EDISON CO.proclivity for engaging in picket line violence. 15 1 do notattach controlling significance to the fact that the sameemployees testified that they did not persistin attemptingto report to work out of fear fordamage totheir vehi-cles, as distinguished from immediate fear for their per-sonalsafety.Violence begets violence andfear ofproper-ty damage cannot be neatly compartmentalized and sepa-rated from a reasonably based fear of personal injury.The employees were in constant communication witheach other (including their union president, who waspersonally threatened with violence) and were aware ofthe general situation.However, this is not yet the end of the inquiry. The 14disciplined employees did not report to work as late asthey did, i.e., after all other employees returned to work,because of a continuing dangerous situation. Rather theywere late because they adjourned to a location awayfrom the Company'spremisesto discuss the situationand, consequently, did not return to work until after thepickets dispersed. Therefore the next question presentediswhether the meeting at the pool constituted protectedactivity under the ActAs discussed, a work stoppage under the conditionsspelled out in Section 502 constitutes activity protectedunder the Act. The Act also protects the right of em-ployees to consult among themselves in order to decidewhat action to take with respect to adverse working con-ditions.Washington Aluminum Co. v. NLRB,370 U.S. 9(1962) I am not aware of anycasedecisions which dealwith the problem posed by the facts of the present case.However, I am of the view that a corollary to the rightof employees under Section 502 is a right of the employ-ees to meet and consult with each other to decide whatif any collective action should be taken with respect tothe apparently dangerous conditions, even if, by reasonof unanticipated developments, the danger abates whilethey are engaged in such activity.Iam notsaying thatthe employees have a right to absent themselves fromwork for an unreasonable or prolonged period of timefor this purpose. In the present case, the employees whoattended the meeting did not act unreasonably. Theywent only a short distance from the Company's premises,and their meeting was beef. I find that the meeting atthe swimming pool constituted activity protected underSections 7 and 502 of the Act, and that therefore the em-ployees could not be lawfully disciplined for engaging insuch activity. The Company knew that the employeesconducted an ad hoc meeting to discuss the picket linesitutation.The Company may well have believed thatthe meeting was for the purpose of or as a means of hon-oring an unlawful picket line. However, the Companywould be wrong in this belief, because the employeesnever made such a decision. Rather, the result of the15 SeeRoofers Local 30 (Associated Builders),227 NLRB 1444 (1977),andRoofers Local 30 (Kitson Bros),228 NLRB 652 (1977) I also acceptthe representation of the General Counsel that on February 20, 1980,Local 30 was adjudicated in civil contempt by the United States Court ofAppeals for the Third Circuit by reason of such continuing conduct TheCompany does not dispute that there was such adjudication, but contendsthat I should disregard same because no Board action was instituted onthe basis of the picketing involved in the present case However nocharges were ever filed based on the instant picketing325meeting was that Union President Burkhart informed hismembers that if they could not get through the picketline he would talk to the Company and it would be allright to take a day's vacation.16 The Company cannotexcuse its actions on the basis of such mistaken belief.The employeesengaged inprotected activity (the meet-ing at the pool), the Company knew that they were en-gaged in such activity, and that they were late in return-ing to work because of that meeting, the Company mayhave believed that the meeting was an excuse to volun-tarilyhonor an illegal picket line, but the Companywould be mistaken in that belief. Therefore the Companyviolated Section 8(a)(1) of theAct bydisciplining 14 em-ployees who attended the meeting.NLRB v. Burnup &Sims,379 U.S. 21, 23 (1964). As the meeting was an adhoc union meeting, the Company also violated Section8(a)(3) of the Act by its actions.CONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.InternationalBrotherhood of ElectricalWorkers,AFL-CIO and its affiliated local unions, including Local803, the Union herein, are labor organizations within themeaning of Section 2(5) of the Act.3.By threatening its employees with suspension orother disciplinary action if they refused to cross a picketline established by Reading Building and Trades Councilat Berks County TV Cable Company in Reading, Penn-sylvania, the Company has interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteedthem by Section 7 of the Act in violation ofSection 8(a)(1) of the Act.4.By disciplining employees Richard Merkle, RichardChrist,Harley Moyer, Joseph Rodriquez, Curtis Conrad,Daniel Borrell, Barry Seidel, CraigMcAlveye, CarlNuding, J. Marvin Newpher, Rodney Roeder, K. Wil-liamMarch, R. Walter Drumheiser, and Glenn Sillhartbecause they failed or refused to cross a picket line es-tablished by Local 30 at the Company's headquarters inMyhlenberg Township, Pennsylvania, the Company hasinterferedwith, restrained, and coerced its employees inthe exercise of the rights guaranteed by Sections 7 and502 of the Act, and discriminated in regard to terms andconditions of employment in violation of Section8(a)(1)and (3) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Company has committed viola-tions of Section8(a)(1) and(3) of the Act, I shall recom-mend that it be required to cease and desist therefromand from like or related conduct, and to take affirmativeaction designed to effectuate the policies of the Act. I16The General Counsel's analysisof the facts is also incorrect Theemployees did not make a collective decision to refrain from joining thepicketingRather, as indicated,Burkhart informed them of his under-standing of what could be done in the situation 326DECISIONSOF NATIONALLABOR RELATIONS BOARDshall recommend that the Company be ordered to postappropriate notices; remove form its records any refer-ence to the unlawful discipline given to Richard Merkle,Richard Christ, Harley Moyer, Joseph Rodriquez, CurtisConrad, Daniel Borrell, Barry Seidel, Craig McAlveye,Carl Nuding, J. Marvin Newpher, Rodney Roeder, K.William March, R. Walter Drumheiser, and Glenn Sill-hart; and give written notice of such removal to each ofthem and inform each of them that its unlawful conductwill not be used as a basis for further personnel actionsagainst them. As indicated, the parties stipulated thatpursuant to the written warnings issued to each of thediscriminatees, the employees were docked pay for thehours that they did not report to work on June 2, 1982.It follows that but for the unlawful disciplinary warn-ings, the discriminatees would not have been docked payfor those hours. Therefore I am recommending that theCompany be ordered to make whole each of the discri-minateesfor any loss of earnings as a result of the unlaw-ful discipline,with interest computed in the manner andamount prescribed inFlorida Steel Corp.,231 NLRB 651(1977),17 and preserve and make available to the Boardor its agents,on request, payroll and other records to fa-cilitate the compution of backpay due.[Recommended Order omitted from publication.]17 See generallyIsisPlumbingCo,138NLRB716, 717-721 (1962)